Citation Nr: 0838904	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-34 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for second (2nd) degree 
atrioventricular (AV) block as secondary to service connected 
type II diabetes mellitus.


REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In July 2008, the Board made arrangements to have the 
veteran's case reviewed by a Veterans Health Administration 
(VHA) physician.  The report obtained, dated July 25, 2008, 
was provided to the veteran with an opportunity to present 
further argument in support of his claim.  In September 2008, 
the veteran indicated that he had no further argument or 
evidence to submit, and waived RO consideration of the VHA 
report in the first instance.


FINDING OF FACT

The veteran's 2nd degree AV block is proximately due to or 
aggravated by his service-connected type II diabetes 
mellitus.


CONCLUSION OF LAW

Service connection for 2nd degree AV block as secondary to 
the service-connected type II diabetes mellitus is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310. 

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.  Effective October 10, 2006, 
VA amended 38 C.F.R. § 3.310 to implement a decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen, which addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub- section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation or by 
the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

The Board has reviewed this case under both Allen and the old 
and new criteria.  See generally Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  As the benefit sought on appeal is granted in full, 
the Board finds no prejudice to the veteran in evaluating his 
claim either the old or new criteria.

Briefly summarized, the veteran was first diagnosed with type 
II diabetes mellitus in January 2004 at which time he was 
prescribed an oral hypoglycemic medication.  In February 
2004, he underwent pacemaker transplantation due to 
symptomatic 2nd degree AV block.  He had been referred for 
evaluation due to an approximate six-month history of 
recurrent dizziness and near syncopal episodes.

A February 2004 VA diabetic podiatry consultation noted the 
veteran's denial of symptoms such as tingling, burning or 
numbness of the feet.

A May 2004 VA outpatient clinical record included an 
assessment that the veteran's episodes of chronic tinnitus 
and episodic dizziness were due to Meniere's Disease.

In July 2004, a VA examiner diagnosed second degree AV block, 
status post pacemaker application, not found secondary to 
diabetes mellitus type 2.  The examiner explained "[u]sually 
diabetes does not cause any problems with blockage on the 
electrical patterns of the heart, and if it can cause that it 
is going to take long lasting diabetes, not six months with 
diabetes."  The examiner also determined that the veteran's 
complaints of numbness and tingling sensation of his arms and 
legs were not due to peripheral neuropathy, reasoning that it 
took seven to ten years with uncontrolled diabetes to cause 
damage to the peripheral nerves or the heart.

In August 2004, a privately conducted electromyography and 
nerve conduction velocity (EMG/NCV) study was interpreted as 
showing "long-standing peripheral neuropathy secondary to 
diabetes."

In December 2004, a VA examiner rendered a diagnosis of 
diabetic peripheral neuropathy involving both hands and feet.

In January 2006, Dr. A.G., a Fellow of the American College 
of Cardiology (F.A.C.C.) provided opinion as follows: "I 
believe [the veteran's] cardiac conduction abnormalities are 
related to his diabetes mellitus, as well as, severe 
hyperlipidemia in the past and he has been advised to follow 
this closely."

Additional evidence in the claims folder includes service 
medical records as well as private and VA treatment records 
dating to 1991.  This evidence does not include any 
assessment of uncontrolled diabetes mellitus prior to the 
onset of 2nd degree AV block.  An electrocardiogram in August 
1992 showed normal sinus rhythm with occasional premature 
atrial complexes.  A December 1994 VA discharge summary noted 
that the veteran had been admitted with mild hypertension 
that, on further evaluation, appeared more reflective of 
episodic states of tension and anxiety.  Also in December 
1994, the veteran sought VA evaluation for episodes of 
dizziness lasting 3-5 seconds in duration.  However, he 
failed to report for an ear, nose and throat (ENT) 
consultation.  In July 1995, he reported that his dizziness 
episodes had decreased in frequency.

As the evidence of record was in conflict with respect to the 
severity and complications of the veteran's diabetes mellitus 
before the onset of 2nd degree AV block, the Board sought 
expert medical opinion from a VHA cardiologist on the 
following questions:

(1) whether it is at least as likely as not (i.e., there 
is at least a 50 percent probability) that the veteran's 
2nd degree AV block was caused or aggravated by the 
veteran's service-connected type II diabetes mellitus; 
and
        
(2) if aggravation of 2nd degree AV block by diabetes 
mellitus is found, the examiner should attempt to 
quantify the extent of additional disability resulting 
from the aggravation, determining the baseline level of 
severity of the 2nd degree AV block with reference to 
medical evidence created before the onset of the 
aggravation by diabetes mellitus, and establishing the 
current level of severity of the 2nd degree AV block.

In July 2008, the Chief, Cardiology Section of the Tampa Bay 
VA Medical Center (VAMC) (VHA examiner) provided the 
following opinion:

1.  I have reviewed the attached case.  In brief, 
the patient was declared to have service connected 
type II diabetes mellitus.  In February 2001, he 
was diagnosed to have Mobitz I AV block associated 
with dizziness.  He was given a pacemaker.

2.  To answer the questions posed to me; whether 
it is at least as likely as not (i.e., > 50% 
possibility) that the veteran's 2nd degree AV block 
was caused by the veteran's service connected type 
II diabetes mellitus; my answer is yes.  Diabetes 
is a clear risk factor for coronary artery 
disease.  Together with his hypertension and 
hyperlipidemia; coronary artery disease, which in 
turn causes his arrhythmia, is a distinct 
possibility.

3.  The second question posed to me; if 
aggravation of 2nd degree AV block by diabetes 
mellitus is found, the examiner should attempt to 
quantify the extent of additional disability 
resulting from the aggravation, determining the 
baseline level of severity of the 2nd degree AV 
block with reference to medical evidence created 
before the onset of the aggravation by diabetes 
mellitus, and establishing the current level of 
severity of the 2nd degree AV block.; my answer is 
that the degree of aggravation is unquantifiable 
with the evidence available.

With application of the doctrine of the benefit of the doubt, 
the Board is able to find that the veteran's 2nd degree AV 
block is proximately due to service connected type II 
diabetes mellitus.

The Board observes that the severity and onset of the 
veteran's type II diabetes mellitus still appears to be in 
question.  The Board also observes that the veteran is not 
service connected for neither hypertension nor 
hyperlipidemia, which has been identified as a causal factor 
in the veteran's 2nd degree AV block.  Additionally, the 
Board notes that the VHA examiner's opinion was not fully 
responsive to the Board's opinion request, particularly in 
resolving "the conflict of evidence regarding the severity 
of the diabetes mellitus prior to the onset of 2nd degree AV 
block."

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

In a closely related matter, the provisions of 38 C.F.R. 
§§ 3.322(a) and 4.22, which are applicable to the rating of 
additional disability resulting from the worsening of a 
nonservice-connected condition due to a service-connected 
disability, indicate that when a degree of aggravation is not 
ascertainable, no deduction in rating the disability will be 
made.  See also Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (if VA cannot distinguish by competent medical opinion 
the extent of symptoms that are attributable to service-
related causes from those that are not, VA effectively must 
presume that all symptoms in question are related to service, 
i.e., part and parcel of the service-connected disability).

Based upon the evidence provided, the Board finds that any 
doubt should be resolved in favor of the veteran.  It is 
clear from the medical opinions that it is an accepted 
medical principle that type II diabetes mellitus can cause or 
aggravate a condition such as 2nd degree AV block.  The 
question presented in this case is whether, in fact, the 
veteran's service connected type II diabetes mellitus first 
diagnosed one month prior to his diagnosis and treatment for 
2nd degree AV block has been of sufficient severity and 
duration to cause or aggravate his 2nd degree AV block.

As noted above, there have been conflicting medical opinions 
on this issue.  A question of whether the veteran's diabetes 
mellitus has been of sufficient severity to cause peripheral 
neuropathy of his lower extremities, which was diagnosed 
approximately 8 months after his diabetes mellitus diagnosis, 
has been resolved in the veteran's favor.  The record now 
contains medical opinion from a Fellow of the American 
College of Cardiology and the Chief, Cardiology Section at 
the Tampa Bay VAMC to the effect that the veteran's diabetes 
mellitus at least, in part, contributed to his 2nd degree AV 
block.  The VHA examiner further noted that the extent of 
aggravation was unquantifiable, hence not ascertainable.  
Accordingly, the Board resolves reasonable doubt in favor of 
the veteran and grants his appeal.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-56.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

ORDER

Service connection for 2nd degree AV block as secondary to 
service-connected type II diabetes mellitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


